01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR18-174-RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )            DETENTION ORDER
                                          )
11   VICTOR ANTONIO ALVAREZ-HARO,         )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:         Conspiracy to Distribute Controlled Substances; Possession of

15 Methamphetamine with Intent to Distribute; Distribution of Heroin and Methamphetamine;

16 Possession of Heroin, Methamphetamine, and Cocaine with Intent to Distribute; Asset

17 Forfeiture Allegations

18 Date of Detention Hearing:     October 18, 2018.

19          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

20 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

21 that no condition or combination of conditions which defendant can meet will reasonably assure

22	 the appearance of defendant as required and the safety of other persons and the community.



     DETENTION ORDER
     PAGE -1
01             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02             1.      Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

05             2.      Defendant is a native and citizen of Mexico. The government alleges that his

06 presence in the United States is illegal. An immigration detainer has been filed. Defendant

07 was not interviewed by Pretrial Services, so much of his background information is unknown

08 or unverified. Defendant does not contest entry of an order of detention

09             3.      Taken as a whole, the record does not effectively rebut the presumption that no

10 condition or combination of conditions will reasonably assure the appearance of the defendant

11 as required and the safety of the community.

12 It is therefore ORDERED:

13          1. Defendant shall be detained pending trial and committed to the custody of the Attorney

14             General for confinement in a correction facility separate, to the extent practicable, from

15             persons awaiting or serving sentences or being held in custody pending appeal;

16          2. Defendant shall be afforded reasonable opportunity for private consultation with

17             counsel;

18          3. On order of the United States or on request of an attorney for the Government, the person

19             in charge of the corrections facility in which defendant is confined shall deliver the

20             defendant to a United States Marshal for the purpose of an appearance in connection

21             with a court proceeding; and

22	 / / /



     DETENTION ORDER
     PAGE -2
01      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

02         for the defendant, to the United States Marshal, and to the United State Pretrial Services

03         Officer.

04         DATED this 18th day of October, 2018.

05

06                                                       A
                                                         Mary Alice Theiler
07                                                       United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
